Exhibit 10.22

 

SEPARATION AGREEMENT

 

THIS AGREEMENT IS ENTERED INTO ON April 15, 2004, by and between Gregory A.
Stoklosa (“Executive”) and R.R. Donnelley & Sons Company, its subsidiaries,
affiliates, predecessors, successors and assigns (the “Company”) in connection
with Executive’s termination of employment with the Company.

 

IN CONSIDERATION OF the payments, obligations and promises set forth in this
agreement (the “Separation Agreement”), Executive and the Company agree as
follows:

 

1. Executive’s employment with the Company shall end effective March 31, 2004
(the “Final Separation Date”). Executive will be relieved of the duties as
Executive Vice President and Chief Financial Officer of the Company effective as
of March 1, 2004. Executive’s last day in office will be March 1, 2004. However,
during the period from March 1, 2004 through the Final Separation Date,
Executive will continue to be employed by the Company and provide consultative
services as requested by the Company at mutually agreeable times involving no
unreasonable delays. During this period, the Company will pay Executive the base
salary and provide benefits at the same levels as they exist as of the date
hereof. Executive will vest in all options and other equities which vest prior
to March 31, 2004, in accord with the terms of the applicable agreements.
Exhibit A lists the equities, the amount vested in each, and the exercise price.
These vested equities are exercisable for 90 days after March 31, 2004 under the
terms of the agreements covering each and are not repurchasable by the Company.

 

2. Executive represents and agrees that as of the date hereof Executive is in
compliance with, not aware of any material violations of, and will comply with
any continuing obligations under all Company policies and covenants provided in
this Separation Agreement, including, but not limited to those provided in
paragraphs 6, 7, 11, 13, and 16, and under the Agreement Regarding Confidential
Information, Intellectual Property, and Non-Solicitation of Employees
(“Confidentiality Agreement”), which he signed on June 27, 1997.

 

3. Pursuant to the Company’s reasonable request, Executive agrees to fully
cooperate with the Company in connection with any investigations, inquiries,
actions, suits, claims or proceedings involving the Company. Executive will be
reimbursed for any reasonable out-of-pocket expenses associated with his
cooperation under this paragraph.

 

4. Executive does hereby formally resign as of March 1, 2004 from all of
Executive’s appointments, offices and directorships with the Company including
Executive Vice President and Chief Financial Officer. Executive further agrees
to fully cooperate and resign from any other Company appointments, offices and
directorships, if any, including promptly executing any documents necessary to
effect these resignations.



--------------------------------------------------------------------------------

5. Executive agrees to return to the Company within five days of the date
hereof, all Company documents, files, electronic information, equipment, and
other property currently in Executive’s possession. Executive will also agree
promptly to transfer to the Company any and all subscriptions, season tickets
and memberships currently in Executive’s name which are paid for by the Company.

 

6. Executive agrees that the confidentiality obligations set forth in the
Company’s policies, including the Confidentiality Agreement, shall continue in
full force and effect from and after the date hereof, and Executive further
agrees that from and after the date hereof, Executive will not disclose any
confidential information regarding the Company to any third party or otherwise
discuss the Company’s business, operations, affairs or prospects with any third
party without the written consent of the Company, which may be withheld by the
Company in the Company’s sole and absolute discretion, except that Executive may
share information about his termination, this settlement agreement, and related
matters, with his spouse, legal advisors, or accountants, so long as those
individuals agree to be bound by the terms of Executive’s confidentiality
obligations as to third parties.

 

7. Executive agrees that through the Final Separation Date and for eighteen (18)
months after the Final Separation Date, Executive will not (i) accept a position
with, or provide material services to, an entity that competes with a portion of
the Company’s business representing more than $25 million of the Company’s
revenues on the Final Separation Date, (ii) breach the terms of the
Confidentiality Agreement, or (iii) materially interfere with the Company’s
business relationships with any material customers or suppliers.

 

8. In consideration for signing and returning both (i) the Separation Agreement,
and (ii) the Updated Release attached hereto as Annex A no earlier than the
Final Separation Date, and not revoking either document within the applicable
revocation periods, and provided that Executive is in compliance with all of the
terms of and conditions of the Separation Agreement and has not breached
Executive’s obligations hereunder, Executive will receive the following
separation benefits:

 

a. Severance Pay. Executive will receive $50,375.00 per month for eighteen (18)
months. Of this amount, $7,500.00 per week for fifteen (15) weeks represents
“Regular Separation Pay” under the terms of the RR Donnelley Separation Pay Plan
(“Separation Plan”). For more information as to the determination of your
Regular Separation Pay, please see the Separation Plan’s Summary Plan
Description (“SPD”), a copy of which is included with these materials.
Notwithstanding the foregoing, Executive will be entitled to 25% of his or her
Regular Separation Pay even if Executive fails to sign either (i) the Separation
Agreement, or (ii) the Updated Release, or signs both documents but revokes
either or both of the documents within the applicable revocation periods;

 

2



--------------------------------------------------------------------------------

b. Special Payment – Executive will receive a payment of approximately
$185,405.00, which represents an amount that is roughly equivalent to the
pro-rata amount that the Executive would have accrued under the Company’s 3-year
Long Term Incentive Plan; and,

 

c. COBRA Subsidy. The Company will subsidize Executive’s health care
continuation benefits for a certain period determined in accordance with the
terms of the Separation Plan. Executive will be required to pay the amounts for
the coverage he selected which he had been paying prior to his Final Separation
Date, if he continues to qualify for COBRA coverage, and the Company will pay
the balance. Executive will be responsible for completing the appropriate
paperwork he will receive from the COBRA administrator within the specified time
frames.

 

d. Financial Planning Account. Through September 30, 2005, if Executive is not
in breach of this Agreement, Executive may use the remaining balance in his
financial planning account for expenses comparable to the expenses paid for
Executive and other participants in these accounts prior to March 1, 2004. Any
requests for payment from this account should be sent to Andrew Panega.

 

e. Outplacement Services. Executive shall be entitled to up to $15,000 of
outplacement services utilized by Executive from an outplacement service
provider of Executive’s choice, provided that such services are utilized within
the 18 month period following the Final Separation Date.

 

9. Executive will receive a lump sum payment in lieu of any accrued but unused
vacations days as of the Final Separation Date whether or not the Separation
Agreement becomes effective.

 

10. All payments made pursuant to this Separation Agreement shall be reduced by
applicable tax withholdings. All periodic payments made under this Separation
Agreement shall be paid in accordance with usual Company payroll practices, as
they may be in effect from time to time, by automatic direct deposit into an
account designated by Executive beginning with the month following the Effective
Date of the attached Updated Release. All lump-sum payments made under this
Separation Agreement shall be paid as soon as administratively practicable after
the Effective Date of the attached Updated Release.

 

11. (a) Executive agrees for himself and others acting on his behalf, that he
(and they) have not and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or any of their incumbent or
former officers, directors, agents, consultants, employees, successors and
assigns.

 

(b) If any prospective employers request a reference, the Company will provide
them with only the fact that you worked for the Company, the positions you held,
and your salary. No further information will be provided unless we receive a
written release

 

3



--------------------------------------------------------------------------------

or unless the Company is required to do so by law. You will notify Andrew Panega
at least one week before you begin any employment prior to September 30, 2005.

 

12. For and in consideration of the payments, benefits and other things of value
to be provided pursuant to this Agreement, Executive agrees, knowingly and
voluntarily, to release and forever discharge the Company and the current and
former shareholders, employees, officers, directors, consultants,
representatives and agents thereof, of and from any and all claims, liabilities,
demands or causes of action known and unknown, that Executive has, ever had or
could have had as of the date hereof, arising out of or in any way connected
with or related to this Separation Agreement, Executive’s employment by the
Company or the cessation of Executive’s employment (this “Release”). This total
and unlimited release includes, but is not limited to, any claims based on any
local, state or federal statute, or other regulations or laws (including common
law):

 

  • Relating to bias based on Executive’s age, sex, religion, religious creed,
citizenship, color, race, ancestry, national origin, veteran, familial or
marital status, sexual orientation or preference, genetic predisposition or
carrier status, physical or mental disability or past or present history of the
same or any other form of discrimination, harassment or retaliation, including,
without limitation, the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Illinois Human Rights Act,
the Illinois Equal Pay laws, the Cook County Human Rights Ordinance, and the
Chicago Human Rights Ordinance;

 

  • Relating to the Worker Adjustment and Retraining Notification Act (“WARN”);

 

  • Any claim under the Family and Medical Leave Act;

 

  • For wrongful discharge, harassment or retaliation;

 

  • Relating to any implied or express contract (whether oral or written);

 

  • For intentional or negligent infliction of emotional harm, defamation or any
other tort;

 

  • For fraud or conversion;

 

  • In connection with continuation of sponsored health benefits; and

 

  • For costs, fees or other expenses including attorneys’ fees and
disbursements.

 

This Separation Agreement does not waive or otherwise impair Executive’s rights
(i) under any benefit plan or program of the Company in accordance with the
terms of such plan(s), (ii) to continuation of health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or (iii)
under this Separation Agreement. Executive’s severance benefits will be limited
to those described in this Separation Agreement, and except as otherwise
provided herein, Executive’s participation in any Company-sponsored employee
benefit plan shall cease as of the Final Separation Date.

 

If any provision of this Separation Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect;

 

4



--------------------------------------------------------------------------------

however, the remaining provisions shall be enforced to the maximum extent
possible. Further, if a court should determine that any portion of this
Separation Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable.

 

Executive will continue to be covered under the terms of the indemnity
provisions of Article Twelve of the Certificate of Incorporation for all acts
occurring during his employment including any work as an Officer or Director of
any of our subsidiaries, and to the same extent as any other Officer who is
provided indemnification in a matter in which Executive also seeks
indemnification from the Company. Executive does not waive any rights he may
have as a stockholder of the Company.

 

13. Executive agrees that the terms of this Separation Agreement are and shall
remain strictly confidential and shall not be disclosed to any third party,
other than to Executive’s attorney or other advisors, or Executive’s spouse for
purposes of considering whether to sign this Separation Agreement; provided that
Executive discloses to such persons the existence of this confidentiality
provision and such persons agree to maintain the confidentiality thereof, and
provided further that Executive shall be fully responsible for any breach by any
such person of this confidentiality provision. In the event any third party
inquires about Executive’s employment or separation from employment with the
Company, Executive agrees to respond as follows: “I have reached agreement with
the Company. I cannot comment any further.”

 

14. This Agreement is not intended, and shall not be construed, as an admission
that the Company has violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrong whatsoever against Executive.

 

15. By signing this Separation Agreement, and initialing each of the following
statements, Executive expressly acknowledges and agrees that:

 

Ÿ Executive has read and fully understands the terms of this Separation
Agreement; [        ]

 

Ÿ Executive acknowledges and agrees that the payments, benefits and/or other
things of value provided pursuant to this Separation Agreement: (i) are in full
discharge of any and all liabilities and obligations of the Company to
Executive, monetarily or with respect to employee benefits or otherwise,
including but not limited to any and all obligations arising under any alleged
written or oral employment agreement, policy, plan or procedure of the Company
and/or any alleged understanding or arrangement between Executive and the
Company; and (ii) exceed any payment, benefit, or other thing of value to which
Executive might otherwise be entitled under any policy, plan or procedure of the
Company and/or any agreement between Executive and the Company; [        ]

 

5



--------------------------------------------------------------------------------

· Executive understands that (i) this Separation Agreement sets forth the entire
agreement between the parties, and fully supersedes any prior agreements or
understandings between the parties and (ii) this Separation Agreement and the
attached Updated Release constitute a release by Executive of all claims, known
and unknown, which relate to Executive’s employment or separation from
employment; [            ]

 

· The Company advised Executive to consult an attorney, and Executive has so
consulted an attorney, prior to signing this Separation Agreement and the
attached Updated Release; [            ]

 

· Executive has had adequate opportunity to request, and has received, all
information Executive needs to understand this Separation Agreement and has been
offered at least forty-five (45) days to consider the terms of this Separation
Agreement and the information attached at Annex B which is provided pursuant to
the Older Workers Benefit Protection Act, and Executive agrees that any
modifications, material or otherwise, made to this Separation Agreement shall
not restart or affect in any manner the original forty-five (45) calendar day
consideration period; and [            ]

 

· Executive has knowingly and voluntarily entered this Separation Agreement,
without any duress, coercion or undue influence by anyone. [            ]

 

16. Executive represents and warrants that as of the date hereof Executive has
not filed any complaints, charges, or claims for relief against the Company, any
of its past or present officers, directors, employees, consultants or agents
arising out of any acts or omissions they allegedly may have committed in
connection with this Separation Agreement, Executive’s employment or the
termination of such employment with any local, state or federal court or
administrative agency and has not authorized any other person or entity to
assert such a claim on Executive’s behalf. Other than for claims arising under
the ADEA, Executive also agrees, to the fullest extent permitted by law, not to
commence, encourage, facilitate or participate in any action or proceeding for
damages, reinstatement, injunctive or any other type of relief, in any state,
federal or local court or before any administrative agency, relating to this
Separation Agreement or the attached Updated Release, the enforceability of any
provision thereof or Executive’s employment with the Company or the termination
thereof.

 

17. Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by Executive and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Separation Agreement, shall be determined by a single arbitrator
in Chicago, Illinois, in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect.
The decision of the arbitrator shall be final and binding and may be entered in
any court of competent jurisdiction. The arbitrator may award the party he
determines has prevailed in the arbitration any legal fees and other fees and
expenses that may be incurred in respect of enforcing its

 

6



--------------------------------------------------------------------------------

respective rights under this Agreement. This Agreement shall be interpreted in
accordance with the laws of the State of Illinois.

 

18. Executive agrees that, if the Company is required to take any legal action
to enforce Executive’s obligations under this Separation Agreement for any
reason, except any claim arising under the ADEA, executive shall be responsible
for all costs incurred by the Company to enforce Executive’s obligations
thereunder including, without limitation, reasonable attorneys fee and expenses,
provided that a court of competent jurisdiction has issued a final,
non-appealable order or decision that Executive has violated this Agreement.

 

19. All notices or communications under this Agreement must be in writing,
addressed; (i) if to the Company, to the attention of Andrew Panega, Senior Vice
President, Human Resources, 77 W. Wacker Drive Chicago, IL 60601-1696 and (ii)
if to Executive, at Executive’s last known address (or to any other addresses as
either party may designate in a notice duly delivered as described in this
paragraph). Any notice or communication shall be delivered by fax (with proof of
transmission), by hand or by courier (with proof of delivery). Notices and
communications may also be sent by certified or registered mail, return receipt
requested, postage prepaid, addressed as above and the third business day after
the actual date of mailing shall constitute the time at which notice was given.

 

20. This Separation Agreement will become effective on the eighth day after
Executive signs it. During the seven (7) days after Executive signs this
Separation Agreement, Executive may revoke it by giving written notice to R.R.
Donnelley & Sons Company, to the attention of Andrew Panega, Senior Vice
President, Human Resources, 77 W. Wacker Drive Chicago, IL 60601-1696, in which
event this Separation Agreement will not go into effect. If the last day of the
revocation period is a Saturday, Sunday or legal holiday in the State of
Illinois, then the revocation period shall not expire until the next business
day.

 

AGREED AND ACCEPTED: /s/    Gregory A. Stoklosa

--------------------------------------------------------------------------------

Name: Gregory A. Stoklosa

 

 

7



--------------------------------------------------------------------------------

R.R. DONNELLEY & SONS COMPANY By:   /s/    Andrew B. Panega    

--------------------------------------------------------------------------------

Name:

  Andrew B. Panega

Title:

  Senior Vice President, Human Resources

 

8



--------------------------------------------------------------------------------

Annex A

 

UPDATED RELEASE

 

In consideration of the receipt of the payments and benefits described in the
Separation Agreement dated                 , 2004 (the “Separation Agreement”),
Executive knowingly and voluntarily releases and forever discharges R.R.
Donnelley & Sons Company, its affiliates, subsidiaries, divisions, successors
and assigns (the “Company”) and the current and former shareholders, employees,
officers, directors, consultants, representatives and agents thereof, of and
from any and all claims, liabilities, demands or causes of action, known and
unknown, that Executive has, ever had or could have had as of the date hereof
arising out of or in any way connected with or related to Executive’s employment
by the Company or the termination of Executive’s employment (this “Release”).
This total and unlimited release includes, but is not limited to, any claims
based on any local, state or federal statute, or other regulations or laws
(including common law):

 

  • Relating to bias based on Executive’s age, sex, religion, religious creed,
citizenship, color, race, ancestry, national origin, veteran, familial or
marital status, sexual orientation or preference, genetic predisposition or
carrier status, physical or mental disability or past or present history of the
same or any other form of discrimination, harassment or retaliation, including,
without limitation, the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Illinois Human Rights Act,
the Illinois Equal Pay laws, the Cook County Human Rights Ordinance, and the
Chicago Human Rights Ordinance;

 

  • Relating to the Worker Adjustment and Retraining Notification Act (“WARN”);

 

  • Any claim under the Family and Medical Leave Act;

 

  • For wrongful discharge, harassment or retaliation;

 

  • Relating to any implied or express contract (whether oral or written);

 

  • For intentional or negligent infliction of emotional harm, defamation or any
other tort;

 

  • For fraud or conversion;

 

  • In connection with continuation of sponsored health benefits; and

 

For costs, fees or other expenses including attorneys’ fees and disbursements.

 

This Updated Release does not waive or otherwise impair Executive’s rights (i)
under any benefit plan or program of the Company in accordance with the terms of
such plan(s), (ii) to continuation of health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or (iii)
under the Separation Agreement. Executive’s severance benefits will be limited
to those described in the Separation Agreement, and except as otherwise provided
herein, Executive’s participation in any Company-sponsored employee benefit plan
shall cease as of the Final Separation Date.

 

A-1



--------------------------------------------------------------------------------

Executive represents and agrees that as of the date hereof Executive is in
compliance with, not aware of any material violations of, and will comply with
any continuing obligations under all Company policies and covenants provided in
the Separation Agreement, including, but not limited to those provided in
paragraphs 6, 7, 11, 13, and 16.

 

Executive represents and warrants that as of the date hereof Executive has not
filed any complaints, charges, or claims for relief against the Company, any of
its past or present officers, directors, employees, consultants or agents
arising out of any acts or omissions they allegedly may have committed in
connection with the Separation Agreement, Executive’s employment or the
termination of such employment with any local, state or federal court or
administrative agency and has not authorized any other person or entity to
assert such a claim on Executive’s behalf.

 

Executive has had an adequate opportunity to request, and has received, all
information Executive needs to understand this Updated Release and has been
offered at least forty-five (45) days to consider the terms of this Updated
Release and the information attached at Annex B which is provided pursuant to
the Older Workers Benefit Protection Act, and Executive agrees that any
modifications, material or otherwise, made to the Separation Agreement shall not
restart or affect in any manner the original forty-five (45) calendar day
consideration period.

 

Executive has knowingly and voluntarily executed this Updated Release without
any duress, coercion or undue influence by anyone.

 

This Updated Release will become effective on the eighth day after Executive
signs it. During the seven (7) days after Executive signs this Updated Release,
Executive may revoke it by giving written notice to R.R. Donnelley & Sons
Company, to the attention of Andrew Panega, Senior Vice President, Human
Resources, 77 W. Wacker Drive Chicago, IL 60601-1696, in which event neither
this Updated Release nor the obligation to provide any unpaid payments or
benefits provided under the Separation Agreement shall go into effect. If the
last day of the revocation period is a Saturday, Sunday or legal holiday in the
State of Illinois, then the revocation period shall not expire until the next
business day.

 

If any provision of this Updated Release is held to be illegal, void, or
unenforceable, such provision shall have no effect; however, the remaining
provisions shall be enforced to the maximum extent possible.

 

         

Dated:

                

--------------------------------------------------------------------------------

       

Gregory A. Stoklosa

 

A-2



--------------------------------------------------------------------------------

March 1, 2004

 

Annex B

 

DISCLOSURE INFORMATION PROVIDED

PURSUANT TO THE OLDER WORKERS BENEFIT PROTECTION ACT

 

Time Limitations and Eligibility Factors

 

In connection with the combination of R.R. Donnelley & Sons Company (“RRD”), and
Moore-Wallace, Inc. (“MW”), the employment of certain employees will be
terminated. All employees of both RRD and MW occupying positions between the
level of Vice President and divisional President comprise the decisional unit.
Employees selected for termination on or before March 31, 2004 in connection
with the combination are being offered additional severance benefits in exchange
for their signing a Separation Agreement and Updated Release.

 

Employees who have been selected for termination and who desire to receive the
additional severance benefits have at least forty-five (45) days from the date
of receipt of this disclosure information and the attached Separation Agreement
and Updated Release to sign the Separation Agreement and the Updated Release.
They may receive the additional severance benefits by signing the Separation
Agreement, and also by signing the Updated Release no earlier than their last
day of employment and returning both documents to R.R. Donnelley & Sons Company,
to the attention of Andrew Panega, Senior Vice President, Human Resources, 77 W.
Wacker Drive Chicago, IL 60601-1696. The Separation Agreement, and the Updated
Release shall each become effective on the eighth (8th) day following their
being signed (respectively, the Separation Agreement Effective Date, and the
Updated Release Effective Date).

 

Employees may, at any time prior to the Separation Agreement Effective Date or
the Updated Release Effective Date, revoke the Separation Agreement or the
Updated Release by giving notice in writing of such revocation to Andrew Panega,
Senior Vice President, Human Resources, at the address above, by the seventh
(7th) day after they sign each document, except that if the seventh (7th) day
following the date the employee signs either document falls on a Saturday,
Sunday or legal holiday, then the last day of the revocation period shall be the
next business day, and the applicable effective date shall be the following day.

 

In accordance with law, RRD is disclosing to you the job titles and dates of
birth of the employees selected and not selected for termination in this
program.

 

B-1